995 F.2d 1061
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Eliesabeth AMELUNG, Plaintiff, Appellant,v.MILTON SAVINGS BANK, et al, Defendants, Appellees.
No. 93-1223.
United States Court of Appeals,First Circuit.
June 16, 1993

Appeal from the United States District Court for the District of Massachusetts
Eliesabeth Amelung on brief pro se.
Thomas A. Schulz, Assistant General Counsel, Ann S. DuRoss, Assistant General Counsel, Richard J. Osterman, Senior Counsel, and Florian Frederick Chess, Senior Attorney, Federal Deposit Insurance Corporation, on brief for appellee, Federal Deposit Insurance Corporation.
Carolyn B. Lieberman, Acting Chief Counsel, Thomas J. Segal, Deputy Chief Counsel, Elizabeth R. Moore, Assistant Chief Counsel, and Frances C. Augello, Senior Trial Attorney, Office of the Chief Counsel, Office of Thrift Supervision, on brief for appellee, Office of Thrift Supervision.
D.Mass.
AFFIRMED.
Before Selya, Boudin and Stahl, Circuit Judges.
Per Curiam.


1
We have carefully reviewed plaintiff's filings and conclude plaintiff failed to state any cause of action over which a federal court has jurisdiction.  Consequently, we affirm the judgment dismissing plaintiff's action.


2
Affirmed.